Citation Nr: 0006303	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-49 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.  

2.  Entitlement to a disability rating greater than 30 
percent for tension headaches.  

3.  Entitlement to a disability rating greater than 30 
percent for cervical spine strain.  

4.  Entitlement to a disability rating greater than 20 
percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1988 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions dated in December 
1995, May 1996, and June 1997 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case returns to the Board following a remand to the RO in 
March 1998.  

In a June 1999 communication, the veteran withdrew her claim 
for service connection for a disorder of the ulnar nerve.  

During the October 1997 hearing, the veteran and her 
representative agreed that she had not timely filed a 
substantive appeal for the issue of service connection for 
carpal tunnel syndrome.  In a June 1998 statement, the 
veteran expressed a desire for reconsideration of that claim.  
The matter is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged bilateral shoulder disorder and her 
period of active duty service or a service-connected 
disability.  

2.  The veteran's tension headaches occurred two to five 
times a week and were generally relieved by medication, 
sleep, or a combination thereof.  When the headaches were not 
relieved, she dealt with the headache, though she was limited 
in her ability to function.    

3.  The veteran's cervical spine strain is manifested by 
subjective complaints of constant pain, particularly with any 
motion, as well as arm pain, and muscle tightness.  
Objectively, there is substantial limitation of motion and 
evidence of muscle spasm and tenderness.  X-rays and magnetic 
resonance imaging have generally shown no abnormalities.     

4.  The veteran's lumbosacral strain is manifested by 
constant pain aggravated by prolonged sitting, standing, or 
walking, pain with any motion of the lumbar spine, and muscle 
tenderness.  Objectively, there is substantial limitation of 
motion.  The evidence is generally negative for muscle spasm 
or muscle changes.  Neurological examination is generally 
normal.  X-rays and magnetic resonance imaging have generally 
shown no abnormalities.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bilateral shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The criteria for a disability rating greater than 30 
percent for tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.124a, Diagnostic Code 8100 (1999).

3.  The criteria for a disability rating greater than 30 
percent for cervical spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (1999).  

4.  The criteria for a disability rating greater than 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Bilateral Shoulder Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the veteran asserts that there is a basis 
either for direct service connection for a bilateral shoulder 
disorder or a secondary basis as due to the service-connected 
cervical spine or lumbosacral spine disorder.  To the extent 
the veteran's assertion tends to show in-service incurrence 
of the alleged disorder, the Board accepts the assertion as 
true in determining whether the claim is well grounded.  
Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; 
King, 5 Vet. App. at 21.  

However, the Board finds that the claim is not well grounded 
initially because there is no diagnosis of a chronic 
bilateral shoulder disorder.  A claim is not well grounded if 
there is no present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  On this point, the Board makes two 
observations.  First, although the evidence shows complaints 
of shoulder pain, there is no diagnosis of a chronic shoulder 
disorder.  The Board emphasizes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. December 2, 1999).  Second, the 
complaints of shoulder pain of record are shown to be related 
to the muscles, particularly the muscles affecting the 
cervical area.  The veteran is currently service-connected 
for cervical spine strain.  See 38 C.F.R. § 4.14 (rating the 
same disability under various diagnoses is to be avoided).  
Absent a diagnosis of a chronic shoulder disorder, the 
veteran's present claim is not well grounded.  

Moreover, when there is no diagnosis of a present disability, 
there necessarily can be no medical evidence that links the 
disability to service or to a service-connected disability.  
Such evidence is also required to establish a well grounded 
claim.  Epps, 126 F.3d at 1468; Velez, 11 Vet. App. at 158. 

The veteran has not submitted any evidence to show that she 
is a trained medical professional.  Therefore, although she 
is competent to relate and describe symptoms, she is not 
competent to offer an opinion on matters that require medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a bilateral shoulder disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete her application for service 
connection for a bilateral shoulder disorder, she should 
submit competent medical evidence that shows that she suffers 
from a currently diagnosed bilateral shoulder disorder that 
is either related to service or to a service-connected 
disability.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80.  


Claims for Increased Disability Ratings

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that both of these claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

In addition, the Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to 
address the issue at hand.  On this point, the Board notes 
that, in its March 1998 remand, it ordered that the RO should 
secure the veteran's Vocational Rehabilitation folder and 
associate it with the claims folder.  This instruction was 
not accomplished.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  However, where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial. Id. (citing 38 U.S.C.A. § 7261(b)) ("Court 
shall take due account of the rule of prejudicial error").  

The Board finds that the RO's failure to secure the 
Vocational Rehabilitation folder is not prejudicial error.  
The requested information has evidence as to the veteran's 
employability.  The Board emphasizes that the RO determined 
by rating decision dated July 1999 that the veteran was 
entitled to a total disability rating by reason of individual 
unemployability effective from the date of receipt of the 
August 1994.  Therefore, it is affirmatively shown that the 
veteran is not currently employable.  There is no need for 
the Board to review the Vocational Rehabilitation folder.  

Factual Background

The veteran's service records showed that she was discharged 
from active duty service on August 3, 1994.  

In correspondence dated in November 1994, James W. Toy, D.C., 
indicated that the veteran presented two days after a fall on 
August 1, 1994.  Since the injury, she complained of low back 
pain, neck problems, pain between the shoulders, arm 
problems, leg pain, sore and weak muscles, numbness, loss of 
feeling, dizziness, and headaches.  Examination revealed 
diminished cervical motion with pain on all maneuvers.  There 
was foramina compression bilaterally as well as in the 
neutral position.  The diagnosis was wry neck, cervical 
kyphosis, and contusion of the neck.  Dr. Toy related that 
the veteran responded well to care, which was terminated when 
she was asymptomatic.   
 
The veteran was afforded a VA orthopedic examination in 
December 1994.  Her subjective complaints about the neck 
included recurrent feeling of tenseness and tightness.  She 
had recurrent headaches affecting the frontal and posterior 
areas of the head and neck.  They occurred two to three times 
a week and lasted three to four hours. The headaches were 
usually relieved by resting.  Motrin and Tylenol had not 
provided relief.  Examination revealed normal gait and 
posture.  Spinal curvature was normal.  There was pain in the 
paravertebral muscles in the mid to low cervical area and 
some tenderness to punch over the low cervical spine and the 
paravertebral muscles.  No spasm was palpable.  Motion 
testing of the cervical spine revealed forward flexion to 50 
degrees, backward extension to 40 degrees, and full lateral 
flexion and rotation.  Neurological examination was normal.  
The diagnosis was history of neck injury, intermittently 
symptomatic, rule out X-ray changes, and history of tension-
type headaches.  X-rays of the cervical spine were negative 
for abnormalities.  

In December 1994, the veteran was also afforded a VA ears, 
nose, and throat examination.  She reported a history of, and 
was diagnosed as having, migraine headaches.  

VA outpatient records dated in March and September 1995 
showed continued neck complaints of pain and limitation of 
motion.    

The veteran underwent another VA orthopedic examination in 
September 1995.  She continued to have neck pain and 
tightness, as well as a pulling sensation in the neck and 
upper back with forward and backward neck motion.  The pain 
occurred daily and was sometimes sharp.  She also had pain 
with any type of lifting, but it did not radiate into the 
upper extremities in a sharp, shooting fashion.  There was no 
numbness, tingling, or weakness in the upper extremities on a 
chronic basis.  Examination revealed some straightening of 
the normal cervical lordosis with diffuse spasm of the 
paraspinous muscles and the trapezius muscle on the left.  
Motion testing of the cervical spine showed forward flexion 
to 20 degrees, backward extension to 20 degrees, lateral 
flexion to 20 degrees bilaterally, right rotation to 30 
degrees, and left rotation to 35 degrees.  Neurological 
examination was normal.  The diagnosis was chronic cervical 
strain with limitation of motion and pain, mild to moderate 
in severity.  The examiner commented that there was no 
evidence of cervical radiculopathy or myelopathy on 
examination.  

The veteran presented for an additional VA orthopedic 
examination in November 1995.  Her complaints were unchanged 
with respect to the cervical spine.  She added that she 
occasionally dropped objects when the neck pain was 
particularly severe or when she was trying to grip something 
strongly.  She felt numbness in the fingertips, but otherwise 
denied numbness, tingling, or weakness in the upper 
extremities.  She suffered low back stiffness and pain 
without into the legs.  There was no numbness, tingling, or 
weakness in the legs.  On examination, gait was normal.  
Neurological examination was normal throughout.  Cervical 
examination was unchanged.  Examination of the low back 
revealed normal posture and lumbar lordosis.  There was no 
paraspinous muscle spasm detected.  Straight leg raising was 
negative bilaterally.  There was full range of motion of the 
lumbosacral spine.  X-rays of the lumbosacral spine were 
unremarkable.  The diagnosis was mild chronic lumbosacral 
strain without radiculopathy and chronic cervical strain with 
limitation of motion and pain, as well as symptomatology in 
the upper back and shoulders.  The examiner commented that 
neurological examination was normal without evidence of a 
nerve problem     

VA outpatient records dated from March to May 1996 showed 
continued complaints of neck and back pain and limitation of 
motion.  March 1996 progress notes indicated that previous X-
rays of the cervical spine were within normal limits.  The 
May 1996 report of electromyography (EMG) indicated that 
study findings were compatible with a median neuropathy at 
the right wrist (carpal tunnel syndrome).  The results did 
not meet the criteria for cervical polyradiculopathy.  

The veteran submitted a report dated in January 1997 from 
Neal D. Perry, D.C.  Her subjective complaints included 
headaches and symptoms in the neck, shoulder, arms, hands, 
mid and low back.  On examination, she was ambulatory but 
appeared to have slight difficulty with gait but ambulatory.  
A general neurological examination was normal.  Sternomastoid 
and upper trapezius strength was normal bilaterally.  
Examination of the cervical spine showed tenderness and spasm 
throughout the cervical area bilaterally.  Forward flexion 
was to 10 degrees, backward extension was to 5 degrees, 
lateral flexion was to 5 degrees bilaterally, and rotation 
was to 10 degrees bilaterally.  All maneuvers were associated 
with pain, spasm, and sedentary inflexibility.  There was 
increased sensation to pinwheel and light tough in the 
dermatomes corresponding to the nerve root levels at C1-8 
bilaterally.  Deep tendon reflexes were 2+ throughout the 
upper extremities bilaterally.  All muscles tested were 
graded at 4.  Examination of the lumbar spine revealed 
tenderness and spasm in the lower lumbar and sacral areas 
bilaterally.  On motion testing, there was forward flexion to 
20 degrees, backward extension to 10 degrees, lateral flexion 
to 10 degrees bilaterally, right rotation to 15 degrees, and 
left rotation to 20 degrees, all associated with pain, spasm, 
and sedentary inflexibility.  There was increased sensation 
to pain and light tough in the dermatomes corresponding to 
the nerve root levels of L1-5 on the left and S1-2 on the 
left.  Deep tendon reflexes were 2+ bilaterally.  Lasegue's 
sign was positive, bilateral leg raise was positive 
bilaterally, and Goldthwaite's sign was positive on the left.  
All dorsolumbar muscles tested were rated at 4.  X-rays of 
the cervical spine showed subluxation of C5-6 and C6-7 along 
with foraminal encroachment at C7-T1 facetal areas and 
ankylosis with arthritic infiltration in the lower cervical 
spine.  X-rays of the lumbosacral spine showed subluxation of 
L3-4 and L4-5 with increased joint spaces between L4-5 and 
L5-S1 along with subluxation of the left sacroiliac joint 
accompanied by posterior eccentric rotation of the left 
ilium.  Facetal areas of the lumbar spine revealed arthritis 
infiltration with ankylosis.  The diagnosis was multiple 
vertebral motor unit derangement, diffuse cervicobrachial 
syndrome, lumbosacral instability, diffuse chronic myofascial 
pain syndrome, and arthritic infiltration accompanied by 
ankylosis in the lower cervical and lumbar spinal areas.   

The veteran was afforded a VA orthopedic examination in March 
1997.  She complained of chronic neck and low back pain.  At 
times, the neck pain seemed to cause sharp pains throughout 
the entire right upper extremity with intermittent sharp 
pains and paresthesias in the right hand.  She could sit, 
stand, or walk for about one hour.  She avoided bending and 
lifting.  Various therapies had not provided relief.  
Medications included Robaxin, Motrin, and Tylenol.  Headaches 
now occurred about four times a week and were now common in 
the top front of the head and in the temporal area as well as 
in the posterior head and neck and were associated with 
photophobia.  Although occasionally the headaches were 
partially relieved by Motrin, they were generally relieved by 
sleep.  Examination revealed normal gait, posture, and spine 
curvature.  The veteran related having tenderness even to 
light touch in the cervical and lumbar spine and 
paravertebral muscles, although no spasm was palpable.  
Cervical motion testing showed forward flexion to 15 degrees, 
backward extension to the neutral position only, and lateral 
flexion and rotation to 20 degrees.  The veteran related 
having pain with any motion of the cervical spine.  Lumbar 
motion testing showed forward flexion to 40 degrees, backward 
extension to 10 degrees, and lateral flexion and rotation to 
20 degrees.  Again, the veteran related having pain with any 
motion of the lumbar spine.  Neurological examination was 
normal.  The diagnosis was symptomatic neck with limitation 
of motion, rule out X-ray changes, symptomatic low back with 
limitation of motion, rule out X-ray changes, and history of 
tension-type headaches.  The examiner commented that previous 
X-rays of the cervical and lumbar spines had been normal and 
that, clinically, the veteran had no objective changes in the 
spine, such that her symptoms were out of proportion to 
findings of examination.  X-rays taken for the examination 
revealed normal lumbosacral spine and cervical spine.  

The veteran testified before a member of the Board in October 
1997.  She related that she had headaches four to fives times 
a week.  She either took medication or went to a dark room to 
sleep, or tried both at the same time.  Sometimes the 
headaches resolved.  The headaches lasted from four hours to 
all day.  She dealt with the headaches when medication and 
sleep did not work, though they limited her ability to do 
anything.  With respect to her low back disability, the 
veteran indicated that VA issued her a back brace.  She 
continued to have pain with any low back motion and very 
limited forward motion.  Concerning the cervical spine 
disability, the veteran continued to have very limited 
motion.  She had to turn her whole body to look at things 
rather only turn the neck.  She explained that both the 
lumbar and cervical disorders prevented her from working.  
The veteran had applied for Social Security benefits but had 
been denied.  She appealed that decision.  On additional 
questioning, she indicated that her medications included 
Tylenol, Motrin, and methocarbamol.          

In June 1998, pursuant to the Board's March 1998 remand, the 
RO initiated additional development of the veteran's claim.  
June 1998 correspondence from the National Personnel Records 
Center indicated that it had no additional service medical 
records for the veteran.  In August 1998, the veteran related 
that she had no additional medical evidence that should be 
secured for her claim.  In October 1998, the Social Security 
Administration indicated that the veteran's disability claim 
had been denied.  An October 1998 report of contact with the 
veteran reflected the veteran's statement that the evidence 
used for her Social Security disability claim was identical 
to evidence used in her VA claim.  There had been no special 
Social Security examination.  

The RO received a statement from D.R. Bartel, M.D., of North 
Texas Neurology Associates, dated in June 1998.  Dr. Bartel 
related that magnetic resonance imaging (MRI) showed no 
abnormalities of the cervical or lumbar regions.  

Pursuant to the Board's remand, the veteran was afforded 
another VA orthopedic examination in June 1999.  The examiner 
specifically indicated that he reviewed the claims folder for 
the examination.  At this time, the veteran related that she 
had chronic neck pain, particularly in the low neck area, 
which could radiate across the posterior shoulder area and 
intermittently down the right arm to the hand and 
occasionally to the left arm.  The pain was constant but 
increased with weather changes.  There was associated 
limitation of neck motion.  The veteran also had chronic low 
back pain that increased with weather changes.  She explained 
that she had low back pain after walking one block, neck and 
low back pain after sitting one hour, and low back pain and 
"stress" in the neck with standing for 20 to 30 minutes.  
Lifting 5 to 10 pounds or engaging in any overhead activity 
caused pain in the arms and shoulders and a pulling sensation 
in the neck.  She related no specific complaints of low back 
pain with lifting.  The veteran had a neck brace and special 
pillow for neck pain, as well as a low back brace.  Various 
therapies and medications provided only temporary relief.  
Examination revealed normal gait and posture.  There was pain 
to punch of the cervical and lumbosacral spine.  There was 
pain to any palpation of the cervical and lumbar 
paravertebral muscles, the trapezius muscle in particular, as 
well as some pain in the deltoid.  However, no spasm or other 
abnormality was palpable.  There were no unilateral muscle 
mass changes and no loss of strength in the upper 
extremities.  Testing the cervical spine revealed forward 
flexion to 15 degrees, backward extension to neutral position 
only, and lateral flexion and rotation to 20 degrees.  The 
veteran expressed a great deal of pain with any attempt to 
move the neck.  Testing the lumbar spine revealed forward 
flexion to 45 degrees, backward extension to 20 degrees, and 
lateral flexion and rotation to 25 degrees with some pain in 
the low back with any motion.  Low back movement also caused 
pain in the cervical spine and arms.  The diagnosis was 
symptomatic cervical spine compatible with muscular symptoms 
with limitation of motion and symptomatic lumbar spine 
compatible with muscle symptoms with limitation of motion.  
The examiner commented that, although there were symptoms of 
moderate to moderately severe functional loss secondary to 
pain in the neck and low back areas, there were no objective 
changes to explain the severity of the veteran's symptoms or 
the limitation of motion present in the cervical and lumbar 
spine secondary to pain, with examination showing no 
objective muscular changes and X-rays normal.     

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation here, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Tension Headaches

The veteran's tension headaches are currently evaluated as 30 
percent disabling by analogy to Diagnostic Code (Code) 8100, 
migraine.  38 C.F.R. § 4.124a.  A 30 percent rating is 
assigned when there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A maximum schedular rating of 50 percent is in order 
when there are very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

In this case, although the evidence shows that the headaches 
occur with some frequency, ranging from two to five times a 
week, the evidence of record does not demonstrate that the 
headaches are prolonged and completely prostrating productive 
of severe economic impairment.  In fact, the veteran concedes 
that she at times receives partial relief from Motrin.  When 
the headaches were not completely relieved, she was limited 
in her ability to function, though she was able to deal with 
the headaches.  Accordingly, the Board cannot conclude that 
the overall disability picture more nearly approximates the 
criteria for a 50 percent rating for tension headaches.  
38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez, 
supra; VAOPGCPREC 36-97.   

Therefore, the Board finds that the preponderance of the 
evidence is against a 50 percent disability rating for 
tension headaches.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.124a, Code 8100.    

2.  Cervical Spine Strain

The veteran's cervical spine strain is evaluated as 30 
percent disabling under Code 5290, limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a.  A 30 percent rating 
is the maximum schedular evaluation available under Code 
5290.  

There are other diagnostic codes for spinal disorders that 
provide an evaluation greater than 30 percent.  For example, 
under Code 5287, unfavorable ankylosis of the cervical spine 
is rated as 40 percent disabling.  Code 5293 provides for a 
40 percent rating for intervertebral disc syndrome when the 
disability was severe, characterized by recurrent attacks 
with intermittent relief.  However, the Board finds that the 
evidence fails to support the application of either 
diagnostic code.  The evidence does not show unfavorable 
ankylosis of the cervical spine or cervical disc disease.  
Therefore, the veteran's cervical spine strain is most 
appropriately rated under Code 5290.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

In addition, the Board notes that the veteran previously 
submitted a service connection claim for ulnar nerve damage 
with resulting neck and shoulder pain.  However, she withdrew 
that claim in June 1999.   

As indicated above, Code 5290 provides evaluations for 
limitation of motion of the cervical spine.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  However, when 
a disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  Therefore, as the veteran's neck disability is 
currently evaluated at the maximum rating for limitation of 
motion, the Board finds no basis for addition compensation 
pursuant to DeLuca.  

In addition, the Board again finds no evidence of exceptional 
or unusual circumstances to warrant an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  Sanchez-Benitez, 
supra; VAOPGCPREC 36-97.   

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 30 percent for cervical spine strain.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.71a, Code 5290.   

3.  Lumbosacral Strain

The veteran's lumbosacral strain is evaluated as 20 percent 
disabling under Code 5295.  38 C.F.R. § 4.71a.  If there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position, a 20 
percent rating is warranted.  When disability from 
lumbosacral strain is severe, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a maximum schedular 
rating of 40 percent is awarded.  

Again, when a disability is evaluated according to limitation 
of motion, the Board must also consider additional functional 
loss due to such factors as more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. 
§§ 4.40, 4.45.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 
85.    

In this case, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for lumbosacral strain.  The veteran complains of low 
back pain and limitation of motion due to pain.  However, 
none of the multiple VA examinations show pathology to 
support her complaints.  Johnston, 10 Vet. App. at 85.  That 
is, there is no VA evidence in any of the examinations of 
muscle spasm, loss of strength, muscle changes, X-rays 
showing arthritis, or other objective indication of physical 
pathology.  In fact, the letter from Dr. Bartel, a private 
neurologist, shows that an MRI reveals no abnormalities of 
the cervical spine or lumbar spine.  The Board acknowledges 
that Dr. Perry's report shows severe findings of pain and 
limitation of motion, as well as muscle spasm and X-ray 
evidence of arthritis and ankylosis.  However, given the lack 
of objective evidence of such disability elsewhere in the 
claims folder, the Board finds that Dr. Perry's do not 
reflect the predominant disability picture in this case.  
38 C.F.R. § 4.7.  

Finally, the Board again finds no evidence of exceptional or 
unusual circumstances to warrant an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  Sanchez-Benitez, 
supra; VAOPGCPREC 36-97.   

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 20 percent for lumbosacral strain.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 
4.71a, Code 5295.   


ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.  

Entitlement to a disability rating greater than 30 percent 
for tension headaches is denied.  

Entitlement to a disability rating greater than 30 percent 
for cervical spine strain is denied.   

Entitlement to a disability rating greater than 20 percent 
for lumbosacral spine strain is denied.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Error! Not a valid link.


